Title: From John Adams to Thomas Jefferson, 2 March 1816
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy March 2. 16

I cannot be Serious.! I am about to write you, the most frivolous letter you ever read.
Would you go back to your Cradle and live over again your 70 years? I believe you would return me a New England Answer, by asking me another question “Would you live your 80 years over again”?
If I am prepared to give you an explicit answer, the question involves So many considerations of Metaphysicks and Physicks, of Theology and Ethicks of Phylosophy and History, of Experience and Romance, of Tragedy Comedy and romance Farce: that I would not give my opinion without writing a Volume to justify it.
I have lately lived over again, in part, from 1753, when I was junior Sophister at Colledge till 1769 when I was digging in the Mines, as a Barrister at Law, for Silver and gold, in the Town of Boston: and got as much of the Shining dress for my labour as my Utmost Avarice, at that time craved.
At the hazard of all the little Vision that is left me, I have read the History of that Period of 16 Years, in the Six first Volumes of the Baron de Grimm. In a late Letter to you, I expressed a Wish to See an History of Quarrels and Calamities of Authors in France, like that of D’Israeli in England. I did not expect it So Soon: but now I have it in a manner more masterly than I ever hoped to see it
It is not only a Narration of the incessant great Wars between the Ecclesiasticks and the Phylosophers, but of the little Skirmishes and Squabbles of Poets, Musicians, Sculptors Painters Architects Tragedians, Comediens, Opera Singers and Dancers, Chansons, Vaudevilles Epigrams, Madrigals Epitaphs, Anagrams Sonnets &c
No Man is more Sensible than I am, of the Service to Science and Letters, Humanity, Fraternity, and Liberty, that would have been rendered by the Encylopedists and Œconomists, By Voltaire, Dalembert, Buffon Diderot, Rouseau La Lande, Frederick and Catharine, if they had possessed Common Sense. But they were all totally destitute of it. They all Seemed to think that all Christendom was convinced as they were, that all Religion was “Visions Judaicques” and that their effulgent Lights had illuminated all the World. They Seemed to believe, that whole Nations and Continents had been changed in their Principles Opinions Habits and Feelings by the Sovereign Grace of their Almighty Philosophy, almost as Suddenly as Catholicks and Calvinists believe in instantaneous Conversion. They had not considered the force of early Education on the Millions of Minds who had never heared of their Philosophy.
And what was their Phylosophy? Atheism; pure unadulterated Atheism. Diderot, D’Alembert, Frederick, De Lalande and Grimm were indubitable Atheists. The Univere was Matter only and eternal; Spirit was a word without a meaning; Liberty was a Word without a Meaning. There was no Liberty in the Universe; Liberty was a Word void of Sense. Every thought Word Passion Sentiment Feeling, all Motion and Action was necessary. All Beings and Attributes were of eternal Necessity Conscience, Morality were all nothing but Fate.
This was their Creed and this was to perfect human Nature and convert the Earth into a Paradise of Pleasure. Who, and what is this Fate? He must be a Sensible Fellow. He must be a Master of Science. He must be Master of Spherical Trigonometry and Great Circle Sailing. He must calculate Eclipses in his head by Intuition. He must be Master of the Science of Infinitessimal “Le Science des infiniment petits.” He must involve and extract all the Roots by Intuition and be familiar with all possible or imaginable Sections of the Cone. He must be a Master of Arts mechanical and imitative. He must have more Eloquence than Demosthenes, more Wit than Swift or Volltaire, more humour than Butler or Trumbull. And what is more comfortable than all the rest, he must be good natured, for this is upon the whole a good World. There is ten times as much pleasure as pain in it.
Why then should We abhor the Word God, and fall in Love with the Word Fate? We know there exists Energy and Intellect enough to produce Such a World as this, which is a Sublime and beautiful one, and a very benevolent one, notwithstanding all our Snarling, and a happy one, if it is not made otherwise by our own fault.
Ask a Mite, in the Center of your Mammouth Cheese, what he thinks of the "το παν."
I should prefer the Philosophy of Tymæus of Locris, before that of Grimm and Diderot, Frederick and D’Alembert. I should even prefer the Shasta of Indostan, or the Chaldean Egyptian, India, Greek, Christian Mahometan Tubonic or Celtic Theology.
Timæus and Ocellus taught that three Principles were eternal. God, Matter and Form. God was good, and had Ideas. Matter was Necessity, Fate, dead, without Ideas, without form without Feeling, perverse, untractible. capable however of being cutt into Forms of Spheres Circles, Triangles, Squares cubes Cones &c. The Ideas of the good God laboured upon matter to bring it into Form: but Matter was Fate Necessity, Dulness obstinacy and would not always conform to the Ideas of the good God who desired to make the best of all possible Worlds but Matter, Fate Necessity resisted and would not let him compleat his Idea. Hence all the Evil and disorder, Paine Misery and Imperfection of the Universe.
We all curse Robespierre and Bonaparte; but were they not both Such restless vain extravagant Animals as Diderot and Voltaire? Voltaire was the greatest Litterary Character and Bona the greatest Military Character of the 18 Century. There is all the difference between them. Both equally Heros and equally Cowards.
When you asked my opinion of a University, it would have been easy to Advise Mathematicks Experimental Phylosophy, Natural History Chemistry and Astronomy Geography and the Fine Arts, to the Exclusion of Ontology Metaphysicks and Theology. But knowing the eager Impatience of the human Mind to search into Eternity and Infinity, the first Cause and last End of all Things I thought best to leave it, its Liberty to enquire till it is convinced as I have been these 50 years that there is but one Being in the Universe, who comprehends it; and our last Resource is Resignation.
This Grimm must have been in Paris when you was there. Did you know him or hear of him?
I have this moment recd. two Volumes more, but these are from 1777 to 1782. leaving the Chaine broken from 1769 to 1777. I hope hereafter to get the two intervening Volumes.
I am your old Friend
John Adams